Citation Nr: 0001779	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the VA RO which denied 
service connection for loss of vision and residuals of dental 
trauma.  RO and Board hearings were requested and scheduled, 
but such were canceled by the veteran.

In an April 1999 statement, the veteran's representative 
raised issues of service connection for a number of other 
disorders.  Such matters are not on appeal and are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
a plausible claim for service connection for loss of vision.

2.  The veteran has not presented competent evidence to show 
a plausible claim for service connection for residuals of 
dental trauma.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for loss of 
vision is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for residuals 
of dental trauma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from September 
1975 to January 1994, when he retired.

The veteran's service medical records show he was treated for 
a superficial laceration over his left eyebrow in December 
1987; he said he had been struck by a broken water pipe; and 
it was noted there were no other injuries and no visual 
disturbance.  Optometric evaluations in May 1988 and February 
1990 showed the veteran had CMA (correctable myopic 
astigmatism).  His vision was correctable with refraction to 
20/20, bilaterally.  During the February 1990 visit, it was 
also noted he had a blocked gland of the right eyelid, and 
such was treated with hot compresses.  In June 1993, the 
veteran was treated for 1-2 mm brown papules on his eyelids.  
At a routine eye examination in November 1993, CMA of both 
eyes was again noted.  

The veteran's November 1993 service separation examination 
showed normal eyes; his vision was correctable to 20/20 to 
near and distant vision.  In summarizing defects, the 
examiner noted the veteran had refractive error, corrected by 
lenses.  On the medical history portion of the service 
separation examination, the veteran reported he had had eye 
trouble and severe tooth or gum trouble.  

Service dental records show the veteran received treatment 
for a variety of conditions, including extractions of 3rd 
molars, filling of cavities, generalized periodontal disease, 
and endodontic treatment for tooth number 8.  The dental 
records from late 1993 until the veteran's retirement from 
service in January 1994 primarily show treatment for 
generalized periodontal disease.  The service records do not 
mention dental trauma.

On the veteran's discharge document (DD Form 214) from 
January 1994, it was noted that all dental treatment had not 
been completed 90 days prior to service separation.

In a February 1994 claim for compensation benefits, the 
veteran mentioned a knee and shoulder disorder, but made no 
mention of vision problems or dental trauma.

Service department dental records from February and March 
1994 (after the veteran had retired from active service) show 
treatment for periodontal disease, and follow-up for this 
problem was recommended.  

On a May 1994 VA general medical examination, there were no 
vision complaints or mention of dental trauma.  Examination 
of the external eyes, eyelids, and conjunctivae was normal.  
Extraocular movements were intact.  The pupils were equal, 
round, and reacted to light and accommodation. 

The veteran was seen at a service department facility in 
August 1994 for dental treatment related to a filling falling 
out of tooth number 8.

In June 1995, the veteran underwent a VA dental examination; 
findings primarily concerned periodontal disease, and there 
was no mention of dental trauma.  A treatment plan was 
recommended and he was approved for Class II VA outpatient 
dental treatment.  He underwent the approved dental treatment 
through October 1995 when it was noted that the case was 
completed.

In July 1995, the veteran was seen at the VA eye clinic for 
an eye dilation examination.  It was noted that he been to 
the clinic in April 1995.  He had findings most consistent 
with Thygeson's disease.  In October 1995 the diagnosis was 
Thygeson's superficial punctate keratitis (SPK). 

In March 1996, the RO received the veteran's claim for 
service connection for a vision problem and residuals of 
dental trauma.  As to the dental claim, he said he had 
received a blow to an unspecified area of his mouth and now 
required dental treatment.

VA outpatient records show that in October 1996 the veteran 
had complaints of blurriness of the right eye.  His vision 
was correctable to 20/20, bilaterally.  The assessment was 
Thygeson's SPK, right greater than left.  

In statements in October 1996 and February 1998, the veteran 
collectively asserted that service connection was warranted 
for his vision problems including SPK.  He argued that 
service connection should also be granted for residuals of 
dental trauma.  He generally reported that he was hit in the 
mouth in service, and he referred to service dental records 
which he attached (those records primarily refer to 
periodontal disease).

II.  Analysis

The veteran claims service connection for loss of vision and 
for residuals of dental trauma.

The threshold question is whether the veteran has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible. 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claims, and they must be denied.  Id.  For a claim to be well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence); and 
competent evidence of a nexus between the in-service disease 
or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).


A.  Loss of vision

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for loss of vision, 
referring to the current diagnosis of Thygeson's SPK.  The 
veteran's representative has cited findings in the service 
medical records of a December 1987 blow above the left 
eyebrow, CMA on eye examinations, a blocked gland of the 
right eyelid in February 1990, and lesions of the eyelids in 
June 1993.  The only one of these findings which relates to 
loss of vision is CMA.  In this regard, CMA is refractive 
error (i.e., correctable by refraction) and is not a 
disability for VA compensation purposes and is not subject to 
service connection.  38 C.F.R. § 3.303(c).

The veteran's currently diagnosed Thygeson's SPK is causing 
some blurriness of vision.  This condition was first shown in 
1995, more than a year after the veteran's 1994 separation 
from service.  There is no medical evidence of this condition 
during service and no medical evidence of a nexus between 
service and the current disability.  Hence, the claim for 
service connection for loss of vision is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

B.  Dental trauma

The veteran seeks service connection for a dental condition 
due to service trauma.  As to each noncompensable service-
connected dental condtion, a determination will be made as to 
whether such is due to a combat wound or other service 
trauma.  38 C.F.R. § 3. 381.  The veteran has received his 
one-time Class II VA dental treatment for dental conditions, 
primarily periodontal disease, deemed to be service-connected 
for treatment purposes.  38 C.F.R. § 17.161(b).  Such 
treatment was not based on any service trauma.  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c). 

While the service medical and dental records show treatment 
for various dental conditions (such as periodontal disease), 
the records show no dental trauma during service nor do the 
records suggest that any of the dental conditions treated 
during service were of traumatic etiology.  The post-service 
dental records again note dental disease (primarily 
periodontal disease) and do not suggest there is a traumatic 
etiology to the current dental conditions.  Even assuming the 
veteran sustained dental trauma in service, in the absence of 
medical evidence linking any current dental condition with 
in-service dental trauma, the claim for service connection 
for residuals of dental trauma is implausible.  Hence, the 
claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.


ORDER

Service connection for loss of vision is denied.

Service connection for residuals of dental trauma is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

